Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 8 December 2021 was received.  Claims 1-6 were amended.  Claim 7 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.



Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 3-4 are withdrawn, because dependent claim 3 has been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yokoyama et al. on claims 1 and 2 are maintained with modifications because independent claim 1 has been amended.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yokoyama et al. (US 2011/0195291).
Regarding claim 1, Yokoyama discloses a battery module including a plurality of battery cells arranged side by side in a first direction and including a first battery cell and a second battery cell adjacent to the first battery cell [0070] (Figs 3 and 4); and, 
a first heat transfer component (support plate 17) and a first thermal expansion material member (heat insulating layer 15) that are disposed between at least the first battery cell and the second battery cell (Figs 3 and 4), 

    PNG
    media_image1.png
    438
    465
    media_image1.png
    Greyscale

wherein the first thermal expansion material member has a thermal conductivity lower (provide efficient heat insulation) than a thermal conductivity of the first heat transfer component [0071] and expands at a first predetermined temperature or higher [0022], 
wherein when temperature of the first thermal expansion material member is less than the first predetermined temperature, the first and second battery cells are connected to each other via a high thermal conductive route including the first heat transfer component that 
wherein when the temperature of the first thermal expansion material member reaches the first predetermined temperature or higher, the first and second battery cells are connected to each other via a low thermal conductive route having a second thermal conductivity lower than the first thermal conductivity (via partition plate after foaming) [0083], wherein the low thermal conductive route does not include a route without the first thermal expansion material member (thermal conductivity would be transferred through both the partition and foamed material providing the low thermal conductive route) [0083].  
Regarding claim 2, Yokoyama discloses the battery module according to claim 1, wherein the first heat transfer component is disposed on a side of the first battery cell such that the first heat transfer component is put into contact with the first battery cell (Fig 3) [0070-0072], and wherein the first thermal expansion material member is disposed on a side of the second battery cell in the first heat transfer component (Fig 3) [0079, 0083].  

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yokoyama et al. on claims 3 and 4 is maintained and modified because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Yokoyama et al. as applied to claim 1 and further in view of Kwon et al. on claims 5 and 6 is maintained and modified, because independent claim 1 has been amended.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al.
The teachings of Yokoyama as discussed above are herein incorporated.
Regarding claims 3 and 4, Yokoyama discloses the expansion of the heat insulating layer to be up to 600% and can be adjusted [0034-0036] to provide for the separation of the secondary batteries from one another [0011, 0021, 0044] but does not explicitly teach a second heat transfer component disposed on an opposite side of the first thermal expansion material member from the first heat transfer component between the first and second battery cells, the high thermal conductive route includes the first heat transfer component and the second heat transfer component, and wherein when the temperature of the first thermal expansion material member reaches the first predetermined temperature or higher, the first thermal expansion material member expands and the first heat transfer component and the second heat transfer component get into a state of noncontact.  
Yokoyama further recognizes the support plates are made of a material having good heat conductivity such as a metal foil and allows for even heat distribution to the whole heat insulating layer [0071]. It would have been obvious to one of ordinary skill in the art to apply the support plate on any surfaces (including duplication to the opposing side) contacting the electrochemical cells which would benefit from the recognized even heat distribution. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04.
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. as applied to claim 1 above, and further in view of Kwon et al. (US 20110052960A1).
	The teachings of Yokoyama as discussed above are herein incorporated.

Kwon teaches secondary battery modules where cooling conduits include spacers having the shape of a board with holes, partially cut, mesh, lattice pattern etc. [0011, 0027] which affects the heat flux provide uniform temperature control [0078-0080]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide the through holes, lattice patterns in the heat transfer component of Yokoyama to include such features because Kwon recognizes that such structures which cool battery surfaces affect the heat flux and provides for uniform temperature control. Furthermore, the thermal expansion material would be disposed in at least some of the opening/patterns being in physical contact with the surface of the heat transfer component.
Regarding claim 6, Yokoyama is silent towards a cooling plate disposed on a first side of the battery module in a second direction orthogonal to the first direction; 
a third heat transfer component comprising: a first part put into contact with the cooling plate; and a second part disposed between the at least one set of the adjacent battery cells; and 
a fourth heat transfer component and a second thermal expansion material member that are disposed between each of the first and second cells and the second part, 
wherein when temperature of the second thermal expansion material member is less than the second predetermined temperature, each of the at least one set of the adjacent battery cells and the second part are connected to each other via a high thermal conductive route including the fourth heat transfer component and having a third thermal conductivity, and wherein when the temperature of the second thermal expansion material member reaches the 
Kwon teaches cooling conduits (cooling plates providing high thermal conductive route) are inserted between secondary battery modules for multiple battery units with large area contact to effectively dissipate heat out of the unit batteries [0062, 0080-0082] (Figs 2C, 11B).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include cooling conduits in combination with the heat transfer components of Yokoyama because Kwon recognizes when the battery modules are increased in size with multiple battery units, that such an increase provides greater heat generation which is effectively dissipated with a cooling conduit structure while the benefit of the threshold temperature mitigation by thermal expansive material as recognized by Yokoyama would be maintained (low thermal conductive route).  The duplication of the battery units would also provide for the third, fourth heat transfer components, and thermal expansion materials respectively as additional battery units are included in the module as needed. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04.
	 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a first heat transfer component which is separated from the at least one of a first or second battery cell when a thermal expansion material member expands at a first predetermined temperature or higher.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) In contrast [to Yokoyama], the battery cell in the state where the first thermal expansion material does not expand are connected by a high thermal conductivity route including the first heat transfer component, and the first thermal expansion material is not disposed between the battery cells.  The thermal conductivity between the battery cells in a state where the first thermal expansion material does not expand is unrelated to the thermal conductivity of the first thermal expansion material.

In response to Applicant’s arguments, please consider the following comments:
(a) The scope of the claims do not exclude the possibility of the first thermal expansion material to be disposed between the battery cells, in fact, lines 4-6 of independent claim 1 requires the presence of the material between at least the first and second battery cell as currently amended. Yokoyama recognizes the thermal conductivity between the two cells are affected by whether the heat insulting layer has foamed (low conductivity route) or not (high conductivity route) [0083] as presented in the rejection of the claims.  As argued above, the newly amended limitation is met since thermal conductivity would be transferred through both the partition and foamed material providing the low thermal conductive route without exclusion of the heat insulating layer.
	
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727